UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, Commission file number 0-20943INTELLIGROUP, INC. (Exact Name of Registrant as Specified In Its Charter) New Jersey 11-2880025 (State or Other Jurisdiction of Incorporation or (I.R.S. Employer Identification No.) Organization) 5 Independence Way, Suite 220, Princeton, New Jersey 08540 (Address of Principal Executive Offices) (Zip Code) (646) 810-7400 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yeso No x Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of May 10, 2010: Class Number of Shares Common Stock, $.01 par value 41,249,688 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial statements Condensed consolidated balance sheets as of March 31, 2010 (unaudited) and December 31, 2009 4 Condensed consolidated statements of operations and comprehensive income for the three month period ended March 31, 2010 and 2009 (unaudited) 5 Consolidated statements of cash flows for the three month period ended March 31, 2010 and 2009 6 Notes to condensed consolidated financial statements 7 Item 2. Management’s discussion and analysis of financial condition and results of operations 21 Item 3. Quantitative and qualitative disclosures about market risk 31 Item 4. Controls and procedures 31 PART II. OTHER INFORMATION Item 1. Legal proceedings 32 Item 1a. Risk factors 32 Item 2. Unregistered sales of equity securities and use of proceeds 32 Item 4. Removed and Reserved 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 34 2 FORWARD-LOOKING STATEMENTS This quarterly report on Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities
